DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element number 45 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig. 6, the first PD and the second PD show that they receive YI and YQ light, respectively.  However, the specification in paragraph 0007 states that these PDs receive XI and XQ light.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the below rejections (particularly claims 1-6 and 10), the examiner notes that the claims must be given their broadest reasonable interpretation consistent with the specification (see MPEP 2111), and the claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description (see 37 CFR 1.75(d)(1)).
Regarding claim 1, the claim recites that the test circuit comprises “a first grating coupler configured to receive test light; a second grating coupler configured to output, as reference light, the test light passed through the first grating coupler”, and that the first branch coupler includes a second output that is connected to an input of the second grating coupler.  When looking at the specification and Figure 1, the first grating coupler is grating coupler 31A, which receives test light.  The second grating coupler, however, is grating coupler 31B, which also receives test light.  The grating coupler which outputs reference light in Figure 1 is the third grating coupler, coupler 31C.  As a result, the second output from first branch coupler 32A does not go to the second grating coupler (through branch coupler 32B), but it goes to the third grating coupler 31C through third branch coupler 32C.  This inconsistency renders the claim indefinite due to the use of different language, leading to a lack of antecedent basis between the specification and the claims. 
The examiner notes that if, for example, “a second grating coupler” is amended to read “a third grating coupler” to match the language of the specification, this could make the claim indefinite if there is no “second grating coupler” set forth in the claim, as questions would arise as to where the second grating coupler is. 
As for claim 2, the claim recites that the test circuit comprises a second branch coupler that is connected to an input of the second grating coupler, and that the second branch coupler is coupled to the second output of the first branch coupler.  Similarly to claim 1, however, the second branch coupler in Figure 1, coupler 32B, is not coupled to either an input of the second grating coupler or to an output of the first branch coupler, and does not receive test light from the first branch coupler.  Instead, branch coupler 32B receives an output from grating coupler 31B which would be test light, and outputs light to either the first combiner/splitter 33A or the second combiner/splitter 33B through polarization rotators 34A, 34B.  In Figure 1, the second output of the first branch coupler 32A is eventually connected to the third branch coupler 32C, and the third branch coupler is connected to an input of the third grating coupler 31C.  This inconsistency renders the claim indefinite due to the use of different language, leading to a lack of antecedent basis between the specification and the claims.
As for claim 3, the claim sets forth that the test circuit comprises a single splitter/combiner between the first output of the first branch coupler and the input of the optical circuit; and a pair of combiner/splitters between the second output of the first branch coupler and the input of the second grating coupler.  However, while light from the first output of the first branch coupler 32A is output through first combiner/splitter 33A to be output at port 22, light output from the second output of the first branch coupler passes through combiner/splitters 33B and 33C before reaching not the second grating coupler 31B, but the third grating coupler 31C.  This inconsistency renders the claim indefinite due to the use of different language, leading to a lack of antecedent basis between the specification and the claims.
As for claim 4, the claim sets forth that the test circuit comprises a single polarization rotator connected between the first output of the first branch coupler and the input of the optical circuit, and two polarization rotators connected between the second output of the first branch coupler and the input of the second grating coupler.  However, there is no polarization rotator connected to either of the outputs of the first branch coupler 32A in Figure 1.  Light from the first output of the first branch coupler passes through first combiner/splitter 33A before reaching output port 22, and light from the second output of the first branch coupler passes through combiner/splitters 33B, 33C before passing through third branch coupler 32C.  Instead, Figure 1 shows that a single polarization rotator 34A is attached to a first output of second branch coupler 32B, and that a pair of polarization rotators 34B, 34C are attached to a second output of second branch coupler 32B, with light passing through these polarization rotators reaching fourth branch coupler 32D and fourth grating coupler 31D.  This inconsistency renders the claim indefinite due to the use of different language, leading to a lack of antecedent basis between the specification and the claims.
Further regarding claim 4, in lines 5-6 of the claim, and again in lines 10-11 of the claim, the claim recites that the polarization rotators set forth in the claim each “perform polarization”.  It is unclear what is meant by the phrase “perform polarization”.  Does this mean that the polarization rotators rotate the polarization of the beam, changing the beam from, for example, TE to TM light as shown in Fig. 1?  Or does it perform some other kind of polarization adjustment to the beams of light that pass through each polarization rotator?  Clarification is required.
As for claim 5, the claim states that a length of the optical waveguide from the first grating coupler to the second grating coupler is twice a length of an optical waveguide from the first grating coupler to the optical circuit.  However, paragraph 0034 of the specification states that the length of the optical waveguide from the first grating coupler 31A to the third grating coupler 31C is twice the length of the optical waveguide from the first grating coupler to the light port 22.  This inconsistency renders the claim indefinite due to the use of different language, leading to a lack of antecedent basis between the specification and the claims, as there is no optical waveguide connecting the first grating coupler to the second grating coupler.
As for claim 6, the claim is rejected for the same reasons as set forth above regarding claim 1.  See also the 35 USC 112(d) rejection set forth below.
Regarding claim 7, the claim recites that the first, second, and third polarization rotators “perform polarization” on the test light from the first output of the second branch coupler (the first polarization rotator), on the test light from the second output of the second branch coupler (the second polarization rotator), and on split light from the second polarization rotator to output polarized test light to the fourth grating coupler (the third polarization rotator).  It is unclear what is meant by the phrase “perform polarization”.  Does this mean that the polarization rotators rotate the polarization of the beam, changing the beam from, for example, TE to TM light (or vice versa) as shown in Fig. 1?  Or does it perform some other kind of polarization adjustment to the beams of light that pass through each polarization rotator?  Clarification is required.
As for claim 8, the claim recites that the first polarization rotator performs TM-polarization on the test light on the TE-polarization from the second branch coupler; the second polarization rotator performs TM-polarization on the test light of TE-polarization from the second branch coupler; and the third polarization rotator performs TE-polarization on the test light of TM-polarization.  However, while it is clear that a polarization rotator can rotate TE-polarization to be TM-polarization, and while a polarization rotator can also rotate TM-polarization to be TE-polarization, it is unclear what is meant by the terms “perform TM-polarization” and “perform TE-polarization”.  Do the polarization rotators perform polarization?  Or does some other polarization adjustment occur to “perform TM-polarization” or “perform TE-polarization” as claimed?  Clarification is required. 
Claim 9 is rejected by virtue of its dependency on claim 7, thereby containing all the limitations of the claim on which it depends.
Regarding claim 10, the claim recites that light from the testing apparatus is input to a first grating coupler in the test circuit, light from that grating coupler is branched and output using a first branch coupler to a second branch coupler in the test circuit; test light from an output of the first branch coupler is output as reference light to a second grating coupler using the second branch coupler, and a power of the reference light is then measured.  However, in Figure 1, test light is input to the test circuit via a first grating coupler 31A.  This light is then output to a first branch coupler 32A, which sends light as reference light to a third branch coupler 32C.  This light is then input into a third grating coupler 31C before being output from the test circuit to be measured.  The second grating coupler, which is grating coupler 31B, does not receive reference light, but it, instead, also receives test light, and then outputs that test light to a second branch coupler 32B, which either outputs light to the light reception port 22, or outputs light to a fourth branch coupler 32D before that light is coupled to fourth grating coupler 31D.  The disclosed second branch coupler 32B would not output test light as reference light to a grating coupler. This inconsistency renders the claim indefinite due to the use of different language, leading to a lack of antecedent basis between the specification and the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6, the claim sets forth a further limitation of claim 1, and states that the test circuit includes the first grating coupler configured to receive the test light from a surface of the test surface, and the second grating coupler is configured to output the test light as the reference light from the surface of the test circuit.  However, claim 1 already recites that the test circuit includes, “a first grating coupler configured to receive test light; a second grating coupler configured to output, as reference light, the test light passed through the first grating coupler”.  As a result, it does not appear that claim 6 further limits claim 1, as the limitation set forth in claim 1 would inherently feature the first grating coupler receiving test light from a surface of the test surface, and the second grating coupler outputting reference light from the surface of the test surface.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
While no prior art rejection is available to be made on the instant claims, due to the nature of the rejections set forth above, a statement of reasons for indicating allowable subject matter is precluded at this time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2019/0293866 to Novack et al. discloses test systems and methods for chips in wafer scale photonic systems that includes a circuit 120 on a chip 110, where light is coupled from that chip to another chip using edge couplers 130, 140, and light is output from chip 115 using a grating coupler 150 (see Fig. 1); EP 2137514 to Cottier discloses an integrated optical sensor (Fig. 4) where light is input from source 21 to a pair of grating couplers 3, 5; light is then coupled out of waveguide 2 using grating coupler 6 and detected at detector 22, with reference light being detected at detector 25 as a phase reference beam; and US 2017/0346567 to DeDobbelaere et al. discloses a system and method for a bi-directional multi-wavelength receiver based on grating couplers.
Note is also made of US 2019/0372664 and US 2020/0044739 to Sugiyama, although neither reference is available as prior art for the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        December 2, 2022